NUMBER 13-17-00035-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

SERGIO REYES,                                                                Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 331st District Court
                          of Travis County, Texas.



                        MEMORANDUM OPINION
   Before Chief Justice Contreras and Justices Longoria and Perkes
              Memorandum Opinion by Justice Longoria

      Appellant Sergio Reyes was convicted for aggravated sexual assault of a child, a

first-degree felony. See TEX. PENAL CODE ANN. § 22.021 (West, Westlaw through 2017

1st C.S.). By three issues, Reyes argues that: (1) the trial court abused its discretion in

admitting extraneous-offense evidence; (2) the trial court abused its discretion in failing
to grant his motion for mistrial; and (3) the evidence is legally insufficient to support his

conviction. We affirm.

                                              I. BACKGROUND 1

        Reyes was indicted for aggravated sexual assault of a child (count one), indecency

with a child by contact (count two), and indecency with a child by exposure (count three).

See id. §§ 21.11(A)(1), (2), 22.021 (West, Westlaw through 2017 1st C.S.).

        Jury trial began on December 6, 2016. At the trial, Sandy Gamez2 testified she

met Reyes in August of 2006 while they were both attending Job Corps. Gamez’s

daughter, P.G., 3 who was almost two years old at the time, was staying with Gamez’s

aunt, Lorena Montes, in Houston. On July 9, 2007, Reyes and Gamez had a son, G.S.

        In March of 2009, Reyes and Gamez were living in Houston along with G.S. and

P.G. Gamez testified Montes informed her that she had video-recorded P.G., who was

then approximately four years old, accusing Reyes of touching her inappropriately.

According to Gamez, she never saw the video and did not believe the accusation. Gamez

admitted that she frequently asked her children whether they had been sexually abused;

Gamez stated that she did so out of “[t]his paranoia that [she] had . . . [b]ecause [she]

was molested when [she] was little.” A CPS investigation was conducted, and ultimately

the accusation was ruled out because P.G. denied any allegation of abuse. On August

20, 2009, Reyes and Gamez had a daughter, M.S. Shortly after M.S.’s birth, Gamez,


        1 This case is before this Court on transfer from the Third Court of Appeals in Austin pursuant to a

docket-equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001
(West, Westlaw through 2017 1st C.S.).

        2 We note that Reyes refers to Sandy as Sandy Cortez and the State refers to Sandy as Sandy
Gomez, not Gamez. We will refer to Sandy using the name Gamez because that is the name and spelling
used in the clerk’s record and reporter’s record.

        3   To protect the identity of the children, we refer to them using aliases. See TEX. R. APP. P. 9.8(b).
                                                        2
Reyes, and the children moved to Georgetown to live with Reyes’s father and his

girlfriend. However, only a month later, they moved out and separated. Reyes still visited

the children while Gamez and the children lived in various hotels in Houston. On June

27, 2011, Gamez had another a daughter, A.G., but Reyes is not the father. The last time

Gamez and Reyes lived together was in 2012 when Gamez and her four children moved

in with Reyes, Reyes’s girlfriend Ilia Quinonez, and Quinonez’s daughter I.E. in Austin.

Gamez testified that after three weeks of living with Reyes and Quinonez in Austin, she

realized Reyes was not going to leave Quinonez to be with her. At that point, Gamez and

the children moved back to Houston.

      In April of 2012, Reyes and Gamez entered into a custody agreement concerning

G.S. and M.S. Gamez claimed that her relationship with Reyes went “back and forth.” In

2014, Reyes and Gamez began “secretly” communicating; the children were unaware

that they were talking about potentially getting back together. Reyes admitted that he lied

to Gamez about the possibility of reconciliation in an effort to see his children again.

Around the same time, P.G., who was now around nine years old, wrote a sexually explicit

letter to a boy she liked at school. Gamez confronted her about the letter, asking if the

boy had touched her. P.G. responded that the boy had touched her “behind.” According

to Gamez, when she asked P.G. if anyone else had touched her, P.G. claimed that Reyes

touched her. More specifically, P.G. detailed three separate occasions of sexual abuse.

First, P.G. told Gamez that while they were living in Georgetown, Reyes would rub his

penis in between her buttocks until he ejaculated. According to P.G., this would happen

every Sunday while Gamez was at work. P.G. claims she would scream for her brother,

but he was too little to help. Secondly, while she lived in Austin with Reyes and Quinonez,

                                            3
P.G. asserted Reyes would perform oral sex on her; she claims this happened two or

three times. And finally, P.G. claimed that when they lived in the hotels in Houston, Reyes

would grab her at the pools and hot tubs and act like he was humping her from behind.

      Gamez called CPS about the new allegations of sexual abuse, and the case was

assigned to Detective David Kelly from the Austin Police Department. No medical or

forensic evidence was admitted at the trial, but the jury heard testimony from several

witnesses, including Detective Kelly, Gamez, P.G., Montes, Gamez’s cousin, Reyes’s

mother and father, Reyes’s coworker, Quinonez, I.E., CPS caseworker Francisca

Jimenez, and William Lee Carter, the State’s psychologist.

      At trial, P.G., who was now twelve years old, reasserted her allegations of sexual

abuse against Reyes, including the 2009 allegation that was ultimately dismissed by CPS.

Concerning the 2009 allegation, P.G. testified, “when [CPS] asked me, has anyone

touched you, I always told them no because I was scared . . . that [Reyes] would do

something.”

      Carter testified that children who are sexually assaulted frequently delay telling

others about the incident because children often feel afraid or feel somehow responsible

for the incident. On cross-examination, Carter was questioned concerning the research

of false memories and “source monitoring,” which, according to the testimony at trial, is

the theory that young children can be taught to believe something as true even though it

never actually occurred.

      The State abandoned count two, and the jury found Reyes guilty on counts one

and three. The State waived count three. The jury assessed punishment at seventeen

years’ confinement in the Institutional Division of the Texas Department of Criminal

                                            4
Justice. The trial court pronounced sentence as assessed by the jury. This appeal

followed.

                                        II. RULE 403

       In his first issue, Reyes contends the trial court abused its discretion in overruling

his Rule 403 objection to evidence of P.G.’s 2009 outcry of sexual abuse being introduced

through Montes and caseworker Jimenez. Reyes argues the probative value of this

evidence was substantially outweighed by the danger of unfair prejudice. See TEX. R.

EVID. 403.

A. Standard of Review and Applicable Law

       We review the admission of extraneous-offense evidence for abuse of discretion.

See De La Paz v. State, 279 S.W.3d 336, 343 (Tex. Crim. App. 2009). “As long as the

trial court’s ruling is within the ‘zone of reasonable disagreement,’ there is no abuse of

discretion, and the trial court’s ruling will be upheld.” Id. at 343–44.

       Rule 403 states that a trial court may exclude relevant evidence if the evidence’s

“probative value is substantially outweighed by a danger of one or more of the following:

unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or

needlessly presenting cumulative evidence.”         TEX. R. EVID. 403.     However, courts

presume that the probative value of relevant evidence exceeds any potential danger of

unfair prejudice until proven otherwise. See Montgomery v. State, 810 S.W.2d 372, 389

(Tex. Crim. App. 1990) (en banc) (op. on reh’g). A trial court’s decision on a Rule 403

objection is “rarely” disturbed and is given “an especially high level of deference.” United

States v. Fields, 483 F.3d 313, 354 (5th Cir. 2007); see Robisheaux v. State, 483 S.W.3d
205, 218 (Tex. App.—Austin 2016, pet. ref’d); see also Garza v. State, No. 13-17-00677-

                                              5
CR, 2018 WL 3655519, at *4 (Tex. App.—Corpus Christi Aug. 2, 2018, no pet.) (mem.

op., not designated for publication). When performing a Rule 403 analysis, the trial court

       must balance (1) the inherent probative force of the proffered item of
       evidence along with (2) the proponent’s need for that evidence against (3)
       any tendency of the evidence to suggest decision on an improper basis, (4)
       any tendency of the evidence to confuse or distract the jury from the main
       issues, (5) any tendency of the evidence to be given undue weight by a jury
       that has not been equipped to evaluate the probative force of the evidence,
       and (6) the likelihood that presentation of the evidence will consume an
       inordinate amount of time or merely repeat evidence already admitted. Of
       course, these factors may well blend together in practice.

Gigliobianco v. State, 210 S.W.3d 637, 641–42 (Tex. Crim. App. 2006).

       When the trial court erroneously admits evidence, it is usually considered a non-

constitutional error, meaning that we will disregard the error as long as the substantial

rights of the complaining party were not affected. See TEX. R. APP. P. 44.2(b); Lopez v.

State, 288 S.W.3d 148, 165 (Tex. App.—Corpus Christi 2009, pet. ref’d). Substantial

rights are not affected by the erroneous admission of extraneous acts if the appellate

court, “after examining the record as a whole, has fair assurance that the error did not

influence the jury, or had but a slight effect.” See id. To determine whether the error

adversely influenced the jury, we consider:

       (1) testimony or physical evidence admitted for the jury's consideration; (2)
       the nature of the evidence supporting the verdict; (3) the character of the
       alleged error and how it might be considered in connection with other
       evidence in the case; (4) the jury instructions; (5) the State's theory and any
       defensive theories; (6) closing arguments; (7) voir dire; and (8) whether the
       State emphasized the error.

Id. at 157.

B. Analysis

       Reyes acknowledges that all evidence against a defendant in a criminal case is

inherently prejudicial. See Pawlak v. State, 420 S.W.3d 807, 811 (Tex. Crim. App. 2013).
                                              6
He argues, however, evidence of the 2009 outcry is unfairly prejudicial in this case

because there was no physical or medical evidence to corroborate the allegations raised

in the indictment. Therefore, according to Reyes, the jury was more likely to become

confused and give improper weight to the 2009 outcry, potentially leading the jury to

convict Reyes based on the alleged 2009 offenses instead of the alleged 2012 offenses.

Furthermore, Reyes argues the probative value of the 2009 outcry evidence is very low

because the State did not need it to convict Reyes and the 2009 outcry did not actually

lead to any charges being filed.

       The State, on the other hand, argues the trial court did not abuse its discretion

because the 2009 outcry evidence was highly probative of P.G.’s credibility. P.G. alleged

Reyes performed oral sex on her in 2012, but she delayed making her outcry statement

until 2014, and so the State asserts it introduced evidence of the 2009 outcry statement

to explain the delay. Additionally, the State contends that its need for the 2009 outcry

statement is even higher in a case like this where there is no physical evidence.

According to the State, because its case against Reyes largely rested on P.G.’s credibility,

it was paramount to explain that she attempted to make an outcry earlier but was so

scared of what Reyes might do that she decided not to participate in forensic testing and

told CPS workers that there was no sexual abuse. We agree with the State.

       It is true that the uncorroborated testimony of a child victim alone is sufficient to

support a conviction of aggravated sexual assault of the child. See TEX. CODE CRIM.

PROC. ANN. art. 38.07 (West, Westlaw through 2017 1st C.S.); Gonzalez v. State, 522
S.W.3d 48, 57 (Tex. App.—Houston [1st Dist.] 2017, no pet.). In that vein, Reyes is

technically correct that the State did not need the 2009 outcry evidence to convict him.

                                             7
However, the Texas Court of Criminal Appeals has addressed a similar argument before.

See Wheeler v. State, 67 S.W.3d 879, 889 (Tex. Crim. App. 2002) (en banc). In Wheeler,

the Court noted:

       Here, the State needed to show that the offensive touching actually
       occurred, which was a hotly contested issue. This Court has recognized
       that in prosecutions for sexual offenses, a successful conviction “often
       depend[s] primarily on whether the jury believe[s] the complainant, turning
       the trial into a swearing match between the complainant and
       defendant.” Because numerous witnesses testified to appellant’s lack of
       opportunity to sexually molest S.E., the rebuttal testimony by S.S. provided,
       at a minimum, the “small nudge” towards contradicting appellant’s
       defensive theories and towards proving that the molestation did indeed
       occur. S.S.’s testimony showed an event quite similar to the charged event:
       the defendant reaching underneath a young girl’s outer clothing and
       touching her private parts while another family member was close by.

       In this case, the trial court could reasonably conclude that the State had a
       great need for rebuttal evidence to counteract the small parade of appellant,
       his family, his son’s friend, and a CPS investigator, who testified, in
       essence, that appellant is not the type to abuse children and did not and
       could not have done so on these two occasions. One little girl said the
       events did occur. She was pitted against six defense witnesses whose
       testimony asserted or implied the events did not occur and that the motive
       for S.E.’s testimony was money from a civil lawsuit.

       While evidence of an extraneous sexual offense will always carry emotional
       weight and the danger of impressing the jury in an irrational and indelible
       way, our rules of evidence require the exclusion of relevant evidence only if
       the danger of unfair prejudice, delay, or needless repetition substantially
       outweighs the probative value. We conclude that the trial court’s decision
       to admit the extrinsic extraneous offense in this case fell within the zone of
       reasonable disagreement and thus was not an abuse of discretion.

Id. at 888–89 (internal citations omitted).

       We find the reasoning in Wheeler informative for the present case. This is a case

involving an alleged sexual offense with no physical or forensic evidence. Reyes called

multiple witnesses, including himself, both of his parents, his girlfriend, and his girlfriend’s

daughter, to testify that the alleged offenses could not have occurred and that Reyes was

                                               8
incapable of committing such offenses. The trial court “could reasonably conclude that

the State had a great need” for the 2009 extraneous offense evidence because the State

needed to bolster P.G.’s credibility in this “swearing match.”         See id.   And while

extraneous offense evidence will inherently always carry emotional weight and the danger

of being unfairly prejudicial or misleading the jury, the 2009 outcry evidence should only

be excluded “if the danger of unfair prejudice, delay, or needless repetition substantially

outweighs the probative value.” Id. The 2009 outcry evidence did not take a long time to

develop and it was not repetitive of other evidence adduced at trial. See id. We conclude

that the trial court’s decision to admit the extraneous offense evidence fell within the zone

of reasonable disagreement and thus was not an abuse of discretion. See id.; see also

Gigliobianco, 210 S.W.3d at 641–42. We overrule Reyes’s first issue.

                                 III. POLYGRAPH EVIDENCE

       In his second issue, Reyes argues that the trial court erred by denying his motion

for mistrial; according to Reyes, the trial court should have granted his motion for mistrial

because a witness for the State mentioned polygraph examinations.

A. Standard of Review and Applicable Law

       We review a trial court’s ruling on a motion for mistrial under an abuse-of-discretion

standard of review. See Webb v. State, 232 S.W.3d 109, 112 (Tex. Crim. App. 2007).

“The test for abuse of discretion is . . . whether the trial court acted without reference to

any guiding rules or principles. The bare fact that a trial court may decide a matter

differently from an appellate court does not demonstrate an abuse of discretion.” State

v. Simpson, 488 S.W.3d 318, 322 (Tex. Crim. App. 2016) (internal citations omitted).




                                             9
      When a motion for mistrial is filed, a trial court conducts an “appellate function” to

determine whether the alleged misconduct is “so harmful that the case must be redone.”

Hawkins v. State, 135 S.W.3d 72, 77 (Tex. Crim. App. 2004) (en banc). Thus, a mistrial

is only mandatory in extreme circumstances where the prejudice caused is incurable.

See id.

      “Due to their inherent unreliability and tendency to be unduly persuasive, the

existence and results of polygraph examinations are inadmissible for any purpose in a

criminal proceeding on proper objection.” Martines v. State, 371 S.W.3d 232, 250 (Tex.

App.—Houston [1st Dist.] 2011, no pet.) (citing Tennard v. State, 802 S.W.2d 678, 683

(Tex. Crim. App. 1990) (en banc)); see also Leonard v. State, 385 S.W.3d 570, 577 (Tex.

Crim. App. 2012) (op. on reh’g). However, merely mentioning a polygraph examination

does not automatically “constitute reversible error.” Jasso v. State, 112 S.W.3d 805, 813

(Tex. App.—Houston [14th Dist.] 2003, pet. ref’d); see also Williamson v. State, No. 13-

12-294-CR, 2013 WL 3894982, at *2 (Tex. App.—Corpus Christi July 25, 2013, no pet.)

(mem. op., not designated for publication).

      In determining whether a mistrial should have been granted on this basis,

reviewing courts consider:    “(1) whether the question exhibited bad faith by being

designed to elicit that a polygraph was taken or what the results of that polygraph were;

and (2) whether the effect of the evidence is to impeach the defendant’s defensive theory

or to bolster the state’s case.” Buckley v. State, 46 S.W.3d 333, 337 (Tex. App.—

Texarkana 2001, pet. ref’d, untimely filed); see Jasso, 112 S.W.3d at 813; see also

Williamson, 2013 WL 3894982, at *2. As a general rule, if a polygraph examination is

mentioned at trial but the results are not revealed, then an instruction to disregard is

                                              10
sufficient to cure any error. See Tennard, 802 S.W.2d at 683; Martines, 371 S.W.3d at

250; Jasso, 112 S.W.3d at 813.

B. Analysis

      Detective Kelly testified during the State’s case-in-chief that he had been

appointed to the case. The following exchange occurred as Detective Kelly discussed

what role he had performed in the investigation:

      [State]:      Okay. And so after that, kind of basically once you turn the
                    case over to the prosecutor, did you do anything additional on
                    this case?

      [Kelly]:      The only thing I can—once it was turned over to—for grand
                    jury review, I didn’t do anything after that point. Only thing I
                    was—had, you know, thought about at the time that I didn’t
                    discuss was reaching out to Mr. Reyes to—at the conclusion
                    of my interview, was to offer, you know, taking a polygraph
                    to—

      [Reyes’s
      Counsel]:     Judge, approach? I don’t know what we’re supposed to do.
                    He’s bringing up the polygraph, which is inadmissible.

      [State]:      Yeah. I mean, I didn’t know he was going there, so—

      [Court]:      Whatever you’re saying, I can’t hear.

      [The jury exits]

      [Court]:      Okay.

      [State]:      So I think that the easiest way to do this since he’s made an
                    objection is for the Court to instruct the jury that—however you
                    want it worded. Whatever you just said is fine.

                    ...

      [State]:      My question was just like, So you didn’t do anything further in
                    this case, and then he went to polygraph, which I was not
                    expecting. So—

                    ...
                                           11
      [Nunez’s
      Counsel]:        And then, Judge, we’d ask for that limited instruction. Then
                       we ask for a mistrial based on that statement of the polygraph.

      [Court]:         And I—but I already said I’d give the limiting instruction, right?

      [Nunez’s
      Counsel]:        Yes, sir.

      [Court]:         And I will deny your motion—

      [Nunez’s
      Counsel]:        Yes, sir.

      [Court]:         —for a mistrial. All right. Let’s bring them back in.

      [Jury returns]

      [Court]:         Okay, jury members. We’re back on the record in State
                       versus Sergio Reyes, and our last question—the response to
                       the last question included a reference to a polygraph test, and
                       it’s well known in criminal law that polygraph tests are not
                       admissible in court proceedings and certainly not admissible
                       in this court proceeding. So you’re instructed to disregard the
                       reference to that statement. We don’t know if a polygraph was
                       offered and we don’t know if it was given, and you’re
                       instructed to disregard that statement and not draw any
                       conclusions from what was said nor any kind of inferences
                       that you might think flow therefrom. In other words, disregard
                       it completely, okay?

      Reyes contends that “[i]t is undeniable that the reference to the polygraph

examination had the potential to prejudice the jury against Appellant.” However, Reyes

needed to show more than a mere potential harm; he needed to demonstrate an incurable

error that was so harmful as to require the trial to be redone. See Hawkins, 135 S.W.3d

at 77. In the present case, there is no evidence in the record of bad faith on the State’s

part in eliciting this testimony; to the contrary, the State expressed its surprise when

Detective Kelly mentioned a polygraph examination. See Buckley, 46 S.W.3d at 337;

                                               12
Jasso, 112 S.W.3d at 813; see also Williamson, 2013 WL 3894982, at *2. Furthermore,

the effect of Detective Kelly mentioning a polygraph examination was unlikely to impeach

Reyes or bolster the State. Detective Kelly did not mention the results of a polygraph

examination or imply that the results of the examination were unfavorable to Reyes; he

merely mentioned that he considered administering a polygraph examination.                 See

Buckley, 46 S.W.3d at 337; Jasso, 112 S.W.3d at 813; see also Williamson, 2013 WL
3894982, at *2. Lastly, the trial court gave an instruction to the jury to disregard the

reference to the polygraph examination, and we presume jurors follow the trial court’s

instructions as presented. See Thrift v. State, 176 S.W.3d 221, 224 (Tex. Crim. App.

2005). Reyes has failed to demonstrate why the trial court’s instruction to disregard was

ineffective. See Tennard, 802 S.W.2d at 683; Martines, 371 S.W.3d at 250; Jasso, 112
S.W.3d at 813. Therefore, we conclude that the trial court did not abuse its discretion in

denying Reyes’s motion for mistrial. Webb, 232 S.W.3d at 112. We overrule Reyes’s

second issue.

                                   IV. LEGAL SUFFICIENCY

       In his third issue, Reyes argues that the evidence was legally insufficient to support

his conviction for aggravated sexual assault.

A. Standard of Review and Applicable Law

       When reviewing the legal sufficiency of the evidence, “the relevant question is

whether,   after   viewing   the   evidence     in   the   light   most   favorable   to   the

prosecution, any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.” Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App.

2007); see Jackson v. Virginia, 443 U.S. 307, 319 (1979). “The prosecution bears the

                                              13
burden of proving all elements of the offense charged, and must persuade the factfinder

‘beyond a reasonable doubt’ of the facts necessary to establish each of those elements.”

Niles v. State, 555 S.W.3d 562, 569 (Tex. Crim. App. 2018). The factfinder is the

exclusive judge of the facts, the credibility of the witnesses, and the weight to be given to

the testimony. See Bartlett v. State, 270 S.W.3d 147, 150 (Tex. Crim. App. 2008); Bargas

v. State, 252 S.W.3d 876, 887 (Tex. App.—Houston [14th Dist.] 2008, no pet.) (“The jury

may choose to believe or disbelieve any portion of the witnesses’ testimony.”). We give

great deference to the trier of fact and assume the factfinder resolved all conflicts in the

evidence in favor of the verdict. See Laster v. State, 275 S.W.3d 512, 517 (Tex. Crim.

App. 2009). We will uphold the verdict unless the factfinder “must have had reasonable

doubt as to any essential element.” Id. A reviewing court cannot overturn a conviction

simply because it disagrees with the jury’s verdict. See Bargas, 252 S.W.3d at 887.

       “Courts give wide latitude to testimony given by child victims of sexual abuse.”

Gonzalez Soto v. State, 267 S.W.3d 327, 332 (Tex. App.—Corpus Christi 2008, no pet.).

The child complainant’s description of the abuse need not be precise. See id. This rule

“reflect[s] the important public policy that we cannot expect the child victims of violent

crimes to testify with the same clarity and ability as is expected of mature and capable

adults.” Villalon v. State, 791 S.W.2d 130, 134 (Tex. Crim. App. 1990) (en banc). The

testimony of a child victim alone, uncorroborated by medical or physical evidence, is

sufficient to support a conviction of aggravated sexual assault of the child. TEX. CODE

CRIM. PROC. ANN. art. 38.07; see Gonzalez, 522 S.W.3d at 57.

       Sufficiency is measured by the elements of the offense as defined by a

hypothetically correct jury charge and as authorized in the indictment. Malik v. State, 953

                                             14
S.W.2d 234, 240 (Tex. Crim. App. 1997) (en banc). Such a charge in this case would

state that a person commits aggravated sexual assault of a child if the actor intentionally

or knowingly caused the sexual organ of a child under the age of fourteen to contact the

mouth of the actor or another person. TEX. PENAL CODE ANN. § 22.021(a)(1)(B)(iii).

B. Analysis

       Reyes acknowledges that uncorroborated child testimony alone can support a

conviction for sexual assault of a child. See TEX. CODE CRIM. PROC. ANN. art. 38.07;

Gonzalez, 522 S.W.3d at 57. Nevertheless, he contends that P.G.’s testimony is “wrought

with inconsistencies” and “lacks logistical sense.” In addition, Reyes reiterates that there

is no physical or forensic evidence in this case; P.G. is the sole witness to the alleged

offenses. Thus, Reyes argues that the evidence was legally insufficient to support his

conviction. We disagree.

       P.G. testified she was about seven years old when she lived in Austin with Reyes,

his girlfriend Quinonez, and Quinonez’s daughter, I.E.        The sleeping arrangement,

according to P.G. and Gamez, was as follows: Reyes and Quinonez slept in one room,

Gamez and two of her kids slept on the living room couch, and I.E., P.G., and P.G.’s baby

sister slept on a pair of twin mattresses pushed together on the floor, with P.G. sleeping

in the middle. P.G. testified that during the three weeks that she lived in Austin with

Reyes, he performed oral sex on her two or three times: “[Reyes] would—he started

taking down my underwear, and he put his mouth on where my private part was and

started licking me.”

       On the other hand, Reyes, Quinonez, and I.E. all testified that P.G. slept on a bunk

bed during the three-week period that she lived in Austin. Quinonez testified that the

                                            15
bunk bed was made of metal and made a lot of noise anytime someone moved around

or got off of the bed. Thus, Reyes argues P.G.’s allegations were illogical because they

required the jury to believe that Reyes performed oral sex on P.G. either: (1) on a noisy

bunk bed in a room with other children; or (2) on a pair of twin mattresses shoved together

on the floor with P.G. sleeping in between I.E. and P.G.’s baby sister.      In other words,

Reyes claims it would have been impossible for him to commit the alleged offenses in

either scenario without being detected. However, P.G. testified that her baby sister and

I.E., who was about nine or ten years old at the time, were heavy sleepers. P.G. also

claimed that when Reyes would perform oral sex on her, she would lay frozen out of fear.

       We do not find anything so illogical or inconsistent with P.G.’s testimony as to

cause a rational jury to necessarily have reasonable doubts about her testimony. See

Laster, 275 S.W.3d at 517. We assume a rational jury resolved any supposed conflict in

favor of the verdict. See id. The jury was free to believe P.G. and Gamez’s description

of the sleeping arrangements rather than Reyes’s description. See Bargas, 252 S.W.3d

at 887. Concerning the specific elements, there was no doubt that P.G. was less than

fourteen at the time of the alleged acts. P.G. gave an adequate description of the alleged

sexual acts.   See TEX. PENAL CODE ANN. § 22.021(a)(1)(B)(iii); Gonzalez Soto, 267
S.W.3d at 332. P.G.’s testimony alone was sufficient to support the conviction. See TEX.

CODE CRIM. PROC. ANN. art. 38.07; Gonzalez, 522 S.W.3d at 57. Therefore, viewing the

evidence in the light most favorable to the verdict, we conclude that a rational trier of fact

could have found the essential elements of aggravated sexual assault of a child beyond

a reasonable doubt. See Clayton, 235 S.W.3d at 778. We overrule Reyes’s third issue.

                                      V. CONCLUSION

                                             16
       We affirm the trial court’s judgment.


                                                    NORA L. LONGORIA
                                                    Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
18th day of April, 2019.




                                               17